Citation Nr: 1549619	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the Board in June 2011.  A transcript is of record.  In an October 2015 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Therefore, a new hearing was offered.  38 C.F.R. § 20.717 (2015).  The Veteran failed to respond within the prescribed 30 day window, and therefore, as instructed by the October 2015 letter, absent a response the Veteran is presumed to not want a new hearing, and the Board will continue with the adjudication of the claim.

In September 2013, the Board denied service connection for the residuals of a back injury and the Veteran appealed that part of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, a Joint Motion for Remand was granted by the Court, remanding the claim back to the Board for a new examination that provides adequate rationale for its determination as the April 2010 examination report was found to be inadequate.

In satisfaction of the July 2014 Joint Motion for Remand, the Board remanded the claim in September 2014 for further development and examination.


FINDING OF FACT

The evidence of record does not support a finding that the Veteran's residuals of a back injury had onset during active duty service and has continued since service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back injury have not been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice to the Veteran in a letter dated February 2009.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative arthritis of the spine. Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran testified at the June 2011 hearing that she was first treated for her back in 2007.  She further indicated she injured her back in service when she fell down during basic training.  She did not go to the hospital but she did see a corpsman for treatment.  She did not suffer any additional injuries to her back while in service.  Following service, she sought treatment for her back in 2008.  Between 1975 and 2008 she was treating her back with pain pills and a heating pad.  

Similarly, in the June 2015 statement, the Veteran reports that since the injury she sustained on active duty in basic training and the accident in Germany, she has continued to have back pain.  Although she did not seek medical treatment for the back symptoms, they were present prior to 2008.  

An April 2015 Disability Benefits Questionnaire was completed on the Veteran's back.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and chronic nociceptive somatic pain, with functional spinal ankylosis.  These diagnoses satisfy the first prong of the service connection claim.  

Relating to the in-service incurrence of the injury, the Veteran's service treatment records document a back injury in May 1975.  However, the Veteran's Report of Medical Examination for purposes of separation dated July 1975, just two months following the injury, identified a normal clinical evaluation of the Veteran's spine.  Moreover, the Report of Medical History dated July 1975, which was completed by the Veteran and signed by her certifying that the information therein was accurate, denied recurrent back pain.

A VA examination was performed on the Veteran's back and spine in April 2010.  However, as previously indicated, the parties, through the Joint Motion for Remand, identified that this medical examination was inadequate as no rationale was rendered for the opinion regarding a causal connection between the Veteran's back disability and her active service and the examiner engaged in an impermissible credibility determination.

Therefore, another examination was performed in April 2015, in satisfaction of the Board's September 2014 remand.  The Veteran reported to the April 2015 examiner that she injured her back in 1974 while in the military.  During basic training, she was running and jumping and felt back pain.  She also had a bike accident while in Germany in 1974 to 1975 when she flew off the bike in mountainous terrain, falling back onto her back.  She did not seek medical treatment until 2008.  Overall, she reports that her pain is now worse.  The examiner opined the Veteran's back condition is less likely than not incurred in or caused by the claimed in-service injury.  In support of that opinion, the examiner indicated it is not likely that the Veteran's currently diagnosed degenerative joint disease or arthritis of the spine is related to injury in service as described by the Veteran.  The in-service injury of a mild muscle strain of the back was resolved according to her separation physical examination and no additional medical care for the chronic back pain was sought until several years after the in-service muscle strain.  Therefore, it is more likely that the degenerative changes in the Veteran's spine are the result of natural aging process for the spine several years after the in-service muscle strain.

The Board finds the April 2015 examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the April 2015 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Of record are statements by the Veteran that attribute her back condition to her falls during her active service.  The Veteran's statements regarding the cause of her low back condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a low back condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report back pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and medical training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported in order to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how her low back condition was caused are not competent evidence as to a nexus.  

Moreover, the Board finds the lack of notation of a back injury on both the Veteran's July 1975 Report of Medical Examination and Report of Medical history for purposes of separation to be probative of the fact the Veteran's back pain had been resolved from her in-service injury at the time of separation, as determined by the 2015 VA examiner.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a back injury.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for residuals of a back injury is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


